 CARPENTERS LOCAL 720 (NATIONAL MAINTENANCE)Millwright andMachinery Erectors Local Union7,10,UnitedBrotherhood of Carpenters andJoiners ofAmerica(NationalMaintenance Cor-poration and Tero-Technology)andSamieW.Ousley.Case 15-CB-319713 April 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSSTEPHENS AND CRACRAFTOn 29 December 1986 Administrative LawJudge Howard I. Grossmanissuedthe attached de-cision.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a briefin support of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings," andconclusions and to adopt the' recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Millwrightand Machinery Erectors, Local Union 720, UnitedBrotherhood of Carpenters and Joiners of America,Baton Rouge, Louisiana, its officers, agents, andrepresentatives, shall take the action set forth in theOrder.1The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutionsunlessthe clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd. 188 F.2d `362 (3d Cir. 1951).We have carefullyexaminedthe record and find no basis, for reversingthe findings.Charlotte N.White, Esq.,for the General Counsel.Any L. Gardner, Jr., -Esq. (Gardner, Robein & Healey),Metairie, Louisiana,for theRespondent.Mr. Satnie W. Ousley,appearing pro se.DECISIONSTATEMENT OF THE CASEHowARD I. GROSSMAN, Administrative Law Judge.SamieW. Ousley (Ousley) filed a charge against Mill-wright andMachineryErectors,LocalUnion 720,United Brotherhood of Carpenters and Joiners of Amer-ica (Respondent or the Union) on 23 April 1986 andwithdrew it on 22 May 1986.1 Ousley filed the instant1A. Exhs. 8 and 9. All datesare in 1986 unless otherwise specified.283 NLRB No. 93617charge on 27 May,,and complaintissuedon 2 July. Asamended on 26 September and as further amended at thehearing, it alleges that the Union failed and refused torefer Ousley for employment with NationalMaintenanceCorporation (NationalMaintenance) on 15 and 16March, and with Tero-Technology on 13 May, for arbi-trary, invidious, discriminatory, and/or irrelevant consid-erations. Further, the complaintalleges, the Union by itsbusiness agent JoeWase Bennett (Bennett) on 8 Mayduring a unionmeeting solicited union members to inflictbodily injury on Ousley because the latter had filed anunfair labor practice charge against the Union, and topersuade Ousley to withdraw the charge. This conduct,the complaintalleges, isviolative of Section 8(b)(1)(A)and (2) of the National Labor Relations Act (the Act).A hearing was held before me on these matters inBaton, Rouge, Louisiana, on 6 and 20 October. Thereaf-ter, the General Counsel and the Respondent submittedbriefs.' On the entire record and on my observation of thedemeanor of the witnesses, I make the followingFINDINGS OF FACT1.JURISDICTIONThe complaint and answer,as amendedat thehearing,establish that NationalMaintenanceand Tero-Technolo-gy are both Louisiana corporations with offices andplaces ofbusiness in BatonRouge, Louisiana, that theformer is engaged in the industrial contract maintenancebusiness and the latter in the building and constructionindustry, that during the 12-month representative periodpreceding issuance of the complaint the corporations in-dividually purchased and received goods and materialsvaluedin excessof $50,000 shipped directly to theirDow Chemical and Borden Chemical jobsites, respec-tively, from points located outside the State of Louisiana.The pleadings further establish, and I find, that NationalMaintenance and Tero-Technology are, individually, em-ployer's engagedin commerce within , the meaning ofSection 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe pleadings further establish, and [ find, that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act..III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Exclusive Hiring HallThe exhibitsand pleadings,as amended[at thehearing,establish,and I find, that the Union,acting on its ownbehalf and throughthe BatonRougeBuildingand TradeCouncil, and NationalMaintenanceand Tero-Technolo-gy, each individually, have been parties to and/or abidedby the provisions of collective-bargaining agreementspertainingto the Dow and Borden Chemical jobsites, re-spectively, and/or a practicein existencethat provides,inter alia,for exclusive referral for emp]loymeni of per-sons in millwright classificationsfrom a hiring hall oper-ated by the Union. 618DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe Board has previously'agreed with findings thatdescribe the operating procedures'of the hiring hall,2 andthat are reaffirmed by evidence in the instant proceeding.In summary;a job applicant's, right to employment is es-tablished by his signing a master out-of-work list andbeing assigned a master list number,which he-retainsuntil he"is referred'to - a job that lasts 5 or more days.After suchemployment,-the applicant is assigned a new-and highermaster list number.,The Union's referral procedures require that each indi-vidual desiring employment must report"that morning"to the hiring hall and sign a "Day List"showing his orher name and master list or "registration"number.3However,the exhibits show that persons desiring em-ployment in fact signa weeklyout-of-work list,4 andBusiness Representative Bennett testified'that a signatureon Monday was good through the following Sunday.The master'listor registration numbers shown on theweekly out-of-work list are not in sequential order, andthere are gaps between numbers-not all members withmaster list numbers put their names on the out-of-worklist each week.The referral rules require that applicantsmust be referred for jobs,in sequential order beginningwith the lowest master list number.5However, an em-ployer may request an individual on the master list byname and thus bypass other individuals with lower num-bers.6When employer orders for employees are called inon weekends or after 10 a.m. on weekdays,themostrecent but-of--work list is used to make referrals. Whenthis list is exhausted,the master list is utilized.'The complete procedure is more completely detailedin the record in a former proceeding.According to find-ings adopted by the Board,most millwrights sign theout-of-work.liston Monday, and must be in the hall tobe referred on that day. -Union Business RepresentativeBennett or his staff prepares a separate list that "un-scrambles"the out-of-work list,so that the master listnumbers are in sequential order. Millwrights do not haveto be in the hall from Tuesday through Friday,becauseBennett calls them on the telephone.Carpenters Local720 (UMC ofLouisiana),supra,276 NLRB at 63.2Carpenters Local 720(UMC ofLouisiana),276NLRB 59 (1985), setaside on other grounds and remanded 798 F.2d 781(5th Cir. 1986);Car-penters Local 720 (Stone & Webster),274 NLRB`1506,1508(1985).8A. Exh. 1, par. 5(a).4All signatories on a "Weekly Out-of-Work List" for the week begin-ning 10 March(a Monday)signed only on that day, and every signatoryfor the week beginning 12 May (a Monday)signed only on that day (Jt.Exhs. 5 and 6).5 Jt. Exh.'1,par. 5(c).-9 Ibid.,par. 5(e). The General Counsel sought to cast doubt on the in-tegrity of the referral system by eliciting testimony, from union memberWebb.Wax. Thus, Wax testified that Business Representative Bennett re-ferredWax to a job out-of-turn in October 1985 (G.C.-Exh2).Wax af-firmedthatBennett-told him to answeranyinquiry about this referral bysaying that Wax had been"called by name." In fact,thiswas false, ac-cording to Wax-the,employer's representative did not even know himBennett agreed that he signed Wax's referral slip, but claimed that hehad a letter to prove that Wax had been called by name.Wax appeared to be the more credible witness, and may have been tes-tifying against his own best interest. I credit his testimony.' Ibid., par 5(f).B. Evidence of Bennett's Animus Against Ousley -As indicated, Bennett was the Union's business repre-sentative. ' Hewas also the financial secretary and thepleadingsestablish that he wasa union agent.In his ca-pacity asbusinessrepresentative,Bennett wasauthorizedby the union bylaws to, refer applicants for employment.8The General Counsel elicited evidence for the purposeof showing that Bennett hadanimus againstOusley.Thus, Ousley testified that he campaigned for an oppo-nent ofBennett's in 1985 -(Tillman Palmer), wore cam-paign stickers, and passed out literature. On the Mondaybefore the election, Bennett looked "straight at" Ousleyin the union hall when the latter waswearing a Palmersticker, according to Ousley. Bennett first denied knowl-edge of whether Ousley ever supported a political oppo-nent ofBennett's and then said that he was "sure" thatOusley had done so. I credit Ousley.Ousley affirmed that the union membership, in mid-February, voted to require Bennett to turn in his creditcards, to leave his car at the union hall at night, and todischarge two secretaries. Ousley was present at thismeeting,and voted with the majority. His testimony waspartially corroborated by Bennett, who acknowledgedthat he saw Ousley at the meeting.On the next day, according to Ousley, he stopped at acoffeepot in the union hall and engaged in conversationwith one of the- secretaries. Bennett came out of theoffice and told the secretary that she hadno businesstalking to Ousley because he was one of the "sorriestmotherfuckers who voted to get -rid of" the secretary.Ousley was talking to another secretary about a weeklater and Bennett said the same thing.Bennett testified that he "probably" saw Ousley at thecoffeepot the next day, but said that he did not remem-ber the statements attributed to him by Ousley. I creditthe latter as to both conversations.Ousley also affirmed that he testified at two previousunfair labor practice hearings involvingcharges againstBennett and the Union by other union members," andthat Bennett saw him on, those occasions.C. The Events of 15 and 16 March1.Recent political history of the Union-election ofUnion President Ronald KinchenThe amended complaint alleges unlawful refusal toreferOusley on both '15 and 16 March. It also allegesthatUnion President Ronald Kinchen, who assertedlypassed over Ousley on 15 March, and Bennett, who al-legedly did so the,next day, were both union agents. TheUnion admits that Bennett was an agent but denies thatconclusion with respect to Kinchen. Accordingly, theUnion argues, it was not responsible for any referralsUnion President Kinchen may have made.Bennett was elected union president about 1967. Hetestified that, as president, he referred individuals for em-8A. Exh. 10, sec 21(D)(4).9 Supra, fn. 2. It is unclear whether Ousley is the same person as the"Oursley" mentioned at 274 NLRB at 1510. CARPENTERS LOCAL 720 (NATIONAL MAINTENANCE)ployment"at one time"under what he said was "a dif-ferent referral system."Bennett relinquished the post of president in 1975, andwas elected financial secretary and business representa-tive.' ° Jerry Sibley was elected president, and continuedin that position until about 1985. Sibley was also an as-sistantbusiness representative,appointed by Bennett,until 1984.During this period, Sibley made referralsfrom the hiring hall.Kinchen, who had previously been a vice presidentand had unsuccessfully run for the presidencyagainstSibley, defeated the latter in the 1985election.Ousleysupported Kinchen during this campaign and, as noted,,also supported Bennett's opponent for the position of fi-nancial secretary-business representative.As indicated, the Union's bylaws give the business rep-resentative authority to make referrals."' The bylawsalso provide that the president shall conductmeetings,preserve order, enforce the bylaws, and have dutieslisted in section 33 of the International constitution.12The latter specifies a few additional functions and "suchother duties as are required by the office.""S2.The referrals on 15 MarchBennett was out of town on 15 March, a Saturday, anddid not designate anybody to make referrals in his ab-sence.Kinchen received,a call on Saturday from PhilDozier,NationalMaintenance superintendent for theDow Chemical jobsite: Dozier told Kinchen that heneeded employees immediately-there was an emergen-cy— and Dozier could not reach Bennett. If the Unioncould not fill the positions, National Maintenance wouldfill them from othersources.Kinchen first tried to reach Bennett himself, unsuccess-fully, and then called Dozier back. The latter asked foreight millwrights by name, of which Kinchen could onlyget one ("Keith Schafer").14 Dozier also asked for Kin-chen, but the latter said he was not, working that day. Hedid go out the next day.Kinchen did not have an out-of-work list; but did havea membership list with telephone numbers. In addition toShaffer,Kinchen said that he referred Eddie Hill, Alden"Persac,"Doug Harper, and one other person whosename he could not recall. Although Bennett asserted thatGary Palmer was also referred on Saturday, Kinchentestified that Palmer (and Kinchen) reported for work onSunday. National Maintenance records show that W. W.Harper,M. E. Hill, and A. E. Persick were referred onSaturday, that Shafferwas calledby name, and thatPalmer and Kinchen were called by name on Sunday.' 5I accept the National Maintenance records as accurate.'Harper,Hill, and Persick are the only employees withrespect to which theissue ofKinchen's agency status isrelevant. Because they and Shaffer' were 'the only mem-10 TheUnion's bylaws combine the functions into one position entitled"FinancialSecretary-Business Representative" (Jt. Exh.10, sec. 19).11 A. Exh. 10, sec. 21(D)(4).12 Id,sec. 21(C).18 R.Exh 11, sec. 33.14 Identified as "D. K.Shaffer"in the National Maintenance recordsQt Exh. 4(B)),is A. EA. 4(B).619hers referred by Kinchen. Inasmuch as Shaffer wascalled by name, his referral could not have been a viola-tionof the referral procedure.Kinchen testified that he did not call Ousley, a friendof his, because he got "the four people he needed"before gettingtoOusley'sname on the membershiplist. i6Kinchen also agreed that there were persons onthe out-of-work list who were entitled to referral priorto the individuals sent out by Kinchen. However, Kin-chen did not have,at the hearing, the master list num-bers of those persons-Harper, Hill, and Persick. Al-though Ousley's master list number was 318,17 there isno evidence to show whether Harper's, Hill's, or Per-sick'snumbers were higher or lower than Ousley's.Shaffer had a higher number, 396,18 but Shaffer wascalled by name. As noted above, the referral rules allowan individual called by name to be referred out of turn.I conclude that the evidence is insufficient to establishthatOusley was passed over by the referrals on 15March.The Union uses referral slips when referring individ-uals.'9Kinchen credibly testified that he did not haveany referral slips with him on Saturday, that those indi-viduals who were referred did not get one "that day,"but did receive them later. Bennett denied that he issuedreferral slips for the individuals referred by Kinchen, andsuggested that the latter may have done so. However,because Bennett told Kinchen on Sunday, as appearshereinafter, that Kichen had no authority to make the re-ferrals, it is unlikely that Kinchen thereafter signed thereferral slips.The only other possible signatory on thereferral slipswas Bennett, who signed the only slip inevidence.20 If Bennett did sign the referral slips, that factwould raise the issue of whether the Union, by its agentBennett,ratifiedKinchen's actions regardless of the Tat-ter's agency status. Bennett did not withdraw the Kin-chen referrals and did not immediately inform the mem-bership that Kinchen had acted without authority-suchinformation was not divulged until the next membershipmeeting.However, because the evidence is insufficient to estab-lish that Ousley was passed over byanyof the Kinchenreferrals on 15 March, I consider it unnecessary to deter-mine Kinchen's agency status.3.The referrals on 16 Marcha.Summary of the evidenceNationalMaintenance SuperintendentDozier calledKinchen again the following morning, Sunday, and saidthat he needed 16 more referrals. Kinchen agreed to sendthem out if Dozier could not reach Bennett.Dozier did succeed in reaching Bennett and asked forthe referrals. Bennett went to the union hall, obtainedthe out-of-work list, and sent 10 individuals to the job-16Asnoted, Kinchen also testified that Dozier asked for eight refer-rals.1 aA.Exhs. 5 and 6.18 A. Exh. 6.isG.C.Exh. 2, signed by Bennett.20 G.C. Exh. 2. 620DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsite.21He also called Kinchen and told him that he, Kin-chen, had no authority to make referrals.Four of the individuals referred by Bennett werecalled by name.22 Of the remaining six,- three had masterlist numbers 'higher than Ousley's number of 318.23 Ac-cordingly,Ousley would appear to ' have been passedover by`three of the 16 March referrals.Bennett,however, contended that he reached Ousley'sname on the daily (weekly) list and called him at 12:42p.m. on 16 March. There was no answer, according toBennett.Ousley,however, testified that he was home onSunday, but did not receive a call from Bennett. Ousleyaffirmed- that he was repairing an automobile in his car-port, and that his portable telephone was just a few feetaway from him.The - only telephone conversations Ousley had werewith Leland Johnson, according to Ousley. He hadcalled Johnson earlier in the day to inquire about work,and Johnson called him back at 1 p.m. to inform himthatBennett had referred Johnson for employment.Leland -Johnson himself testified, and, corroboratedOusley concerning this call. As shown above, Johnson infact was referred out on 16 March. Johnson testified thatBennett called him -on 16 March, and Bennett testifiedthat he referred Johnson. to the job.Ousley also stated that union member Webb Waxhelped him with his auto repairs on Sunday. Wax testi-fied on this issue and corroborated Ousley. He arrived atOusley's house between 10 and 10:30 a.m., and helpedOusley until about 3 p.m. Wax overheard Ousley's sideof the conversation with Johnson about 1 p.m. He af-firmed that this was the only call, and corroboratedOusley on the location of the phone.b. Factual analysisOusley, an apparently truthful witness, was corrobo-rated by two 'other witnesses who appeared credible.The fact that Johnson was referred on 16 March by Ben-nett is Well established, and lends credence to Johnson'sand Ousley's' testimonies about their telephone conversa-tion. In addition, their report of this call is corroboratedby Wax.21 A. Exh. 4(B).22 Ibid.23 Don R.Avants, 333;James F. Foreman, 386,and Leland Johnson,387 (Jt. Exhs. 4(B), 6, and 7-the latter two documents are out-of-worklists that contain each applicant'smaster list number, as required by thereferral rules)The General Counsel sought to supplement the evidence-with respect to Johnson by eliciting testimonyfromOnsley that hesigned an out-of-work list, on 17 February(G.C Exh.4),and fromLeland Johnson that he worked a 7-dayjob in February and obtained anew master list number in March(as required by the rules) Accordingly,Ousley Was entitled to referral before JohnsonBennett asserted that Avants did not answer Bennett's call on 16March,but the National Maintenance records show that Avants was re-ferred on that day.I accept the business records as accurate(Jt.Exh4(B))-Bennett also contended that Wilson Watts was called by name, andthat Charlie Blocker was referred on 16 March Bennett said that he wasreading from a list prepared "that day." However, the National Mainte-nance records show that Watts and Blocker did not start work until thenext day, 17 March (id.)On the crucial issue of the asserted attempt by Bennettto call Ousley on 16 March, the consistent testimonies ofOusley and Wax have more probative value than Ben-nett's assertion that he tried to call. Although 'Bennettclaimed to be reading from a list he had made, some ofhis other assertions,' based on the same list, are demon-strably incorrectwhen compared with the National'Maintenance business records.24I credit Ousley and Wax, and find that Bennett did notattempt to call Ousley on 16 March. It follows thatOusley was entitled to referral on that day, that a jobwas available, and that the Union referred other personswith-lesser entitlement to employment.25D. Bennett's Alleged Solicitation of Union Memberson 8 May to Inflict Bodily Injury on Ousley1.Summary of the evidencemeeting on8May, - at which' 30-40 members were-present.After theopening ceremonies, the recording sec-retary read a charge that Ousley had filed with theBoard.26 BusinessRepresentative Bennett then took thefloor and said that somebody ought to take Ousley "out-side [and] work him over." Bennett added that he woulddo so himself, except for his position with the Union.Leland Johnson testified that, at this meeting,Bennettsaid that somebody "ought, to take Samie Ousley outsideand whip hisass untilhe drops those charges that hebrought against the- hall." On cross-examination, Johnsonagreed that his pretrial affidavit did not contain "whiphis ass"language.Instead, as elicited from Johnson byRespondent's counsel,Bennett said that "somebodyought to take Samie Ousley, out and work ,him over andmake him withdraw the charges." Johnson first reaf-firmed his testimony on direct examination, and, thenstated that "whip his -ass" and"work him over" meantthe same thing. Ousley did not recall Bennett using theformer terminology.Bennett denied the accuracy of Ousley's charge, butagreed that he spoke at a membership meeting on 8 May.There were about 60 members present, according to, thebusinessrepresentative. After the recording secretary re-ferred to charges filed with the Board againstBennettand the Union, Bennett said that it cost the Union moneyto hire a lawyer -to fighte the charges. The Union had ' in-curred over $50,000 in legal, fees in- the- past severalyears. Bennett called Ousley "by name,"' and asked himwhy he did -not use the Union's grievance procedurebefore taking the matter to the National,Labor RelationsBoard.27 He,invited individuals with grievances to cometo his office before going to the Board.24 Ibid.25 The National Maintenance records show that there were other re-ferrals on 17 and 18 March(Jt.Exh 4(B)). However, there is no com-plaint allegation with respect to these referrals26 As noted above, although the charge that originated this proceedingwas filed on 27 May, and thus subsequent to the 8 May! membershipmeeting, Ousley had filed an earlier charge on 23 April,whichhe with-drew on 22 May, after the union meeting.E7' The referral rules contain a provision allowing a member who be-lieves that he has been discruninatorily denied employment'to appeal tothe Union within 24 hours(Jt.Exh.1, sec. 6).' CARPENTERS LOCAL 720 (NATIONAL MAINTENANCE)621Bennett denied that he told the membership that some-body should take Ousley outside and "whiphis ass" or"work him over." However, he agreed that, he "did say... that some of the members needed to talk to Mr.Ousley and more orless let, him know what it was cost-ing.,,Bennett further testified that Leland Johnson stood upand said-"that it was terrible that you couldn't come tothe union hall without being threatened to `get your asskicked,' or something." At that point, according to Ben-nett, the union president (Kinchen) told Johnson that hewas out of order' for using profane language.28-Union member Bert McGowan denied that'Bennettsuggested that somebody should take Ousley outside and"whip his ass" or "work him over." Instead, McGowanaffirmed Bennett said that "somebody should have a talkwith Mr. Ousley and tell him about the, birds and thebees." Union member Thomas Shaffett also, denied thatBennett usedany "threats." According to Shaffett, Ben-nett said that "somebody ought to talk to him and try toget him to do [it] the right way ... by the proper chan-nels." Shaffett also recalled a protest from Johnson aboutunion members being threatened with having their "asseswhipped." Union members Wallace Goetzmann and Mat-thew Gautreaugave similartestimony, the latter repeat-ing the "birds and bees" remark attributed to Bennett byMcGowan, and the fact that Johnson was called downfor using vulgar language.2.Factual analysisThere is no doubt thatBennettspoke about an unfairlabor practice charge that Ousley had filed, and it isclear that it was the, first such charge filed in April-the8May meeting was held prior to the filing of the instantcharge on 27 May:It isalso clear that Bennett criticized the filing ofcharges because of their expenses to the Union, and thathe called Ousley by name and solicited union membersto talk to Ousley. Finally, from the testimonies of Ben-nett, Shaffett, and Gautreau, there is no doubt that John-son stood up and' protested that union members shouldnot have to receive threats atunion,meetingsabout get-ting their, "ass[es] whipped."Johnson's protest during the hearing is the only evi-dence of spontaneous reaction, at the time, to whateveritwas that Bennett said. There is no evidence that John-son's interpretation of Bennett's remarks was denied bythe latter at the meeting. All ' that ' happened after John-son's comment was that Union' President Kinchen calledhim out of order for using profane language.It is unlikely that Johnson would have said what hedid if Bennett had merely invited the union membershipto talk to Ousley about the "birds and the bees," and thegrievance procedure. Such solicitation by Bennett couldnot reasonably have been interpreted as a threat. Ousleyand Johnson appeared to -be trustworthy witnesses, al-though the latter on direct examination confused whathesaid at the meeting with whatBennettsaid.Nonetheless,29 The International constitution provides that a memberusingprofanelanguage ata,meeting "shall be admonished by the chair" (Jt. Exh. 11,sec. 33(C)).Johnson's pretrial affidavit, evidence of which was elicit-ed' by the Respondent, is consistent with Ousley's testi-mony.I acceptBennett's testimony that he, protested the costof unfair labor practice charges.What is in issue is thenature of his remarks about Ousley. Almost all of, Ous-ley's testimony and the affirmations in Johnson's pretrialaffidavit are acknowledged by the Union's witnesses. Allthat is contested is the substance of Bennett's remarksabout Ousley. Because of Johnson's reaction at the meet-ing to Bennett's statements, the substantial consistency ofOusley's testimony and Johnson's affidavit, and the factthat Ousley and Johnson appeared to be the most credi-ble of the witnesses, I accept their and, in part, Bennett'sversion of whatBennettsaid-that unfair labor practicecharges againstthe Union are expensive, that somebodyought to take Ousley outside and work him over to makehim withdraw the charges, and thatBennett'would do ithimself except for his positionas a unionofficial.As indicated, Ousley in fact withdrew the first chargeon 22 May, about 2 weeks after the union meeting andfiled the instant charge a week later, on 27 May. Al-though there are differences in the charges, the 16March allegation appears in both of- them. Oncross-ex-amination, Ousley said that the Board agent told him towithdraw the first charge because he was running out oftime and needed witnesses.According to Ousley, Bennett told him in June that hewas costing the Union money, and that he was "'nothingbut a damned dog." Ousley replied that it was Bennettwho was costing the Union money because he was "notrunning it right." Bennett denied calling Ousley a dog. Icredit Ousley.E. The Alleged Refusal to Refer Ousleey' to Tero-Technology on 13 MayLeland Johnson worked for about 3 weeks for Nation-alMaintenance at the Dow Chemical job. Accordingly,under the referral system, he should have beenassigneda new master list number higher than the 387 numberthat he had when assigned to the NationalMaintenancejob.Ousley was not referred for work between Marchand May, and thus , retained his 318 master list number.Bennett acknowledged that Johnson had a highernumber.Business Representative Bennett referred Johnson to ajob with Tero-Technology on 13 May. According toJohnson, Bennett called him between 41:30 and 5 p.m.that day and offered him the job. Further, according toJohnson, Bennett told Johnson to call Ousley and tell thelatter that Bennett had tried to call Ousley. Johnson re-sponded merely by saying that he would take the job.Bennett contended that he tried to call Ousley threetimes between 4:15 and 5:15 p.m. but that Ousley wasnot at home. Bennett stated that he told Johnson of theseasserted attempts and told Johnson to inform Ousley.Further, Bennett testified that he told Johnson, "Youguys don't need to trump up something now and go backto the Labor Board."Johnson testified that he knew Ousley's telephonenumber, recited it at the hearing, and affirmed that he 622DECISIONSOF THE NATIONALLABOR RELATIONS BOARDcalled Ousley about 15-20 minutes after Bennett's call toJohnson, i.e., about 5 p.m. or shortly thereafter on 13May. Johnson informed Ousley about Bennett's allegedeffort-to reach Ousley on the phone. Ousley replied'tliathe "was there."Johnson's averment of the time of Bennett'scall isconfirmed by the latter's testimony. Thus, Bennett ex-plainedthat he did not receive word about the Tero-Technology job until he returned home from his office.He then called back to his office and had a secretaryread the names off an out-of-work list. Johnson's andBennett's testimonies thus establish that Bennett calledJohnson in the late afternoon.Ousley confirmed that he was home all day on 13May. The only call he received was from Johnson, whotold him that Johnson had received a referral from Ben-nett, and that Ousley should "stick by the phone." How-ever, no call came from Bennett, according to Ousley.On cross-examination, Ousley said that Webb Wax waswith him on 13 May, but corrected himself on redirectexaminationto affirm that Wax was with him in Marchrather than May. Ousley also stated on cross-examinationthat Johnson called him at 1 p.m.-the same time thatJohnson had called Ousley on 16 March.Ousley asserted that he did not protest to Bennettabout the failure to refer him on 13 May because itwould not have done any good-he had been "on his[Bennett's]shit-list too long."FactualAnalysisAs on 16 March, the issue is whether Bennett attempt-ed to call Ousley and refer him to a job. I credit the tes-timoniesof Johnson and Ousley thattheyhad a tele-phone conversation on that day, and that Ousley was athome during this conversation. I credit Johnson's testi-mony that this conversation took place about 5 p.m. orshortly thereafter, rather than Ousley's belief that it tookplace at an earlier time. The fact that Bennett's call toJohnson took place in the late afternoon is established bythe testimonies of both Bennett and Johnson-and it isobvious -that Johnson's call to Ousley informing him ofBennett'scall had to take place thereafter. Ousley for amoment confused Johnson's 13 May call with his 16March call.29It follows that Ousley was at home on 13 May, withan operating telephone at the same time, according toBennett,that the latter tried without success to reachhim. This fact casts doubt on Bennett's testimony. Be-cause of this doubt and the fact that Bennett did notappear to be a truthful witness, I conclude that he didnot infact attempt to call Ousley and that the latter waspassed over for referral on 13 May.Ousley rejected all except one on the ground that he hada doctor's appointment. Further,- according to Bennett,Ousley canceled the one job he accepted because he hadto have a urinalysis.On cross-examination,Ousley acknowledged havingbeen offered and rejecting some jobs, although not allthose alleged by Bennett. Ousley credibly testified thathe is on medication and had ' to reject some of the jobsfor this reason. One of them was refused because itwould have lasted only a few days.The Union in its brief argues that Ousley is "undoubt-edly a malingerer who is more interested in stirring uppolitical discord '. . . than in accepting gainful employ-ment," and "perhaps would have rejected the [16 Marchand 13 May] jobs" if they had been offered to him.This argument is speculative and without merit.At the hearing, Bennett testified that Ousley was on a"Not for Rehire" list at National Maintenance, andwould not have been employed even if- he had been re-ferred to the job. On the other hand, Bennett also testi-fied that it is never certain whether a member ' on a "Notfor Rehire" list will in fact, be rejected by the employ-er-some applicants get the problem resolved on the job-site.'Ousley credibly testified that he was on a NationalMaintenance "Not for Rehire" list at one time, but thatthis restrictionwas removed,with Bennett's assistance,and that he has worked for the Company since that time.These events do not assist the Union's case.SOG. Legal Analysis-and ConclusionsIt is well established that a union threat of physical vi-olence intended to restrain a member's right to use theBoard's processes violates Section 8(b)(l)(A) of theAct. $1Bennett's solicitation of union members, at ameetingwhere many members were present, to takeOusley outside and "work him over" in order to makehim withdraw the first unfair labor practice charge, con-stituted unlawful coercion. Although proof of the effectof a threat is not necessary to establish a violation,,Ousley in fact did withdraw the first charge' after havingbeen threatened. His explanation of the reason for with-drawing and almost immediately refiling the charge isimplausible; that thewithdrawalwas caused by thethreat is a permissible inference.It is well established that a union fails to fairly repre-sent its members when it departs from objective criteriain the operation of an exclusive hiring hall, including, ashere, the failure to refer applicants entitled to referral.Evidence of intent to discriminate is not necessary to es-tablish a violation of Section 8(b)(1)(A) of the Act.82F. The (Jnion's DefensesBusinessRepresentative Bennett testified that he of-fered Ousley several jobs in July and September and that29Although Ousley's testimony on redirect examination did not cor-rect his imperfect recollection of the time of Johnson's call-as it didabout the date that Wax was present-it is apparent that Ousley's testi-mony concerning the time of his conversation with Johnson on 13 May isbased on his confusion of that date with 16 March8O Ousley stated that Bennett"at one time"said that Ousley "got firedfor exposing[himself] in-the ladies'restroom at Kaiser Aluminum," andwas placed on a not-for-rehire list. Bennett testifiedthatOusley wasplaced on the"Not forRehire" list at Kaiser, but does not assert thereason.Thisevidence has'nothing to dowiththe issueof whether Ousleywas unlawfully denied referral to National Maintenanceand Tero-Tech-nology.SiOilWorkers Local 2-947 (Cotter Corp.),270 NLRB 1311 (1984).32IronWorkersLocal 601 (Papco,Inc.), 276 NLRB 1273(1985), enfd.122 LRRM 2576 (4th Cir.1986). CARPENTERS LOCAL 720 (NATIONAL MAINTENANCE)The Union's refusal to refer Ousley for employment ontheNationalMaintenance and Tero-Technology jobsconstituted a violation of this section of the Act.Where discriminatory motivation is established, theUnion additionally violates Section 8(b)(2) of the Act.The Board has relied on intraunion political strife inwhich the alleged discriminatee participated, and a mem-ber's filing of an unfair labor practice charge against theUnion, both of which took place herein, to support afording of discriminatory motivation.33 I conclude thatthere is ample evidence of discriminatory motivation inthis case, as shown by Ousley's political opposition toBennett within the Union, Ousley's participation in otherunfair labor practice hearings, directed against Bennettand the Union, his filing of the first unfair labor practicecharge in this case that led to the threat at the- 8 Mayunion meeting, and Bennett's abusive and obscene state-ments to Ousley on other occasions. Accordingly, I findthe Union's failure-to refer Ousley also violated Section8(b)(2) of the Act.In accordance with my findings above, I make the fol-lowingCONCLUSIONS OF LAW1.National Maintenance Corporation and Tero-Tech-nology are both employers engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2.RespondentMillwright and Machinery Erectors,Local Union 720, United Brotherhood of Carpenters andJoiners of America is a labor organization within themeaning of Section 2(5) of the Act.3.By threatening -a physical assault on Samie W.Ousley in order to induce him to withdraw an unfairlabor practice charge, the Respondent thereby violatedSection 8(b)(1)(A) of the Act.4.By refusing to refer Samie W. Ousley for employ-ment with National Maintenance Corporation on 16March 1986, and to Tero-Technology on 13 May `1986,towhich employment he was entitled pursuant to Re-spondent's hiring hall procedures and its collective-bar-gaining agreements with employers, in retaliation forOusley's political opposition to the business representa-tive, his participation in other unfair labor practice pro-ceedings against the Respondent and the business repre-sentative, and his filing of an unfair labor practice chargeagainst the Respondent, the latter thereby violated Sec-tion 8(b)(1)(A) and (2) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of the Section 2(6) and (7) of theAct.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that itcease and desist therefrom and take certain affirmativeaction that will effectuate the policies of the Act.Having found that the Respondent unlawfully refusedto refer Ousley to a job with National Maintenance Cor-poration on 16 March 1986, and with Tero-Technology33H.AT.RobertsonCo., 263 NLRB 1344, 1362 (1982).623on 13 May 1986, I shall recommend that the RespondentreferOusley for, employment on an equal and nondis-criminatory basis, and make him whole for any loss ofearningssuffered' by him as a result of the Respondent'sunlawful refusal to refer him. Backpay and interest is tobe computed in themannerprescribed in F.WWool-worthCo., 90 NLRB 289 (1950), andFlorida Steel Corp.,231 NLRB 651 (l977).34.I shall also recommend that theRespondent notify Ousley in writing that the referralsystem is available to him on an equal and nondiscrimina-tory basis.Because this case represents the second time that theRespondent has engaged in conduct violative of the Act,ithas demonstrated a proclivity to violate the Act. Be-cause the conduct herein, particularly the threat of as-sault against Ousley, constituted a serious unfair laborpractice demonstrating a general' disregard for employ-ees' fundamental rights, the cease and desist order will bea broad one requiring the Respondent to cease-and-desistfrom infringing in any other manner on rights guaranteedemployees by Section 7 of the Act.35On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed36ORDERThe Respondent, Millwright and Machinery Erectors,Local Union 720, United Brotherhood of Carpenters andJoiners of America, Baton Rouge, Louisiana, its officers,agents, and' representatives, shall1.Cease and desist from(a)Threatening to assault Saniie W. Ousley or any ofitsmembers for engaging in union political activity, filingunfair labor practice charges, or otherwise engaging inprotected activity.(b) Refusing to refer Ousley or any employee or appli-cant for employment through its employment referralsystem in disregard of the provisions of its collective-bar-gaining agreements with various associations and em-ployers or in disregard of its published rules and regula-tions regarding such referrals.(c) In any other manner restraining or coercing em-ployees or applicants for employment in the exercise ofthe rights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the purposes of the Act.(a)Refer Samie W. Ousley for employment to posi-tions for which he is qualified on an equal and nondis-criminatory basis with other employees and applicantsand notify him in writing that the referral system isavailable to him on this basis.(b)Make Samie W. Ousley whole for any loss of earn-ings he may have sustained because of the Respondent's84 SeegenerallyIsis Plumbing Co,138 NLRB 716 (1962).35 SeeIronWorkers Local 601 (Papco,Inc.), 276 NLRB 12'73 (1985),and authority cited therein.36 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 624DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDunlawful failures to refer him for employment, by payinghim a sumof money equal to that which he would have'earned absent the Respondent'sunlawful conduct, plusinterest, as provided in the remedy section of this deci-sion.(c)Preserve and, on request, make available to theBoard or its agents for examination and'copying, all pay-roll records, social security payment records, timecards,personnelrecords and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its business offices, meeting halls, and dis-patch halls copies of the attached notice marked "Ap-pendix."37 Copies of the notice, on forms provided bythe Regional Director for Region 15, after being signedby the Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to members are cus-tomarily posted. Reasonable steps shall be taken by theRespondentto ensurethat the notices are not altered, de-faced, or covered by any othermaterial.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.$' If this Order is enforced by a judgment of a United States court ofappeals,the words in the noticereading"Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National LaborRelationsBoard has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT threatento assault SamieW. Ousley orany of our members for engagingin unionpolitical activ-ity, filing unfair labor practice charges, or otherwise en-gaging inprotected activity.WE WILL NOT refuse to refer Ousley or any employeeor applicant for employment through our employmentreferral system in disregard of our collective-bargainingagreements with employers and our published employ-ment referral system.WE WILL NOT in any othermanner restrainor coerceemployees or applicants for employment in the exerciseof the rights guaranteed them by Section 7 of the Act.WE WILL refer Samie W. Ousley for employment-topositions for which he is qualified on an equal and non-discriminatorybasis,and inform him in writing that ourreferral system is available to him on that basis.WE WILL make Ousley whole for any loss of earningshe have sustained because of our unlawful refusal torefer him for employment, with interest.MILLWRIGHT AND MACHINERY ERECTORS,LOCAL UNION 720, UNITEDBROTHERHOODOF CARPENTERS AND JOINERS OF AMERICA